Citation Nr: 0703012	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher 10 percent for a left knee 
disability.

2.  Entitlement to a rating higher 10 percent for a right 
knee disability.

3.  Entitlement to a rating higher than 10 percent for a 
right big toe disability, status post bunionectomy.

4.  Entitlement to a rating higher than 10 percent for 
residuals, including a scar, of fibrocystic disease of the 
left breast.


REPRESENTATION

Appellant represented by:	Natalie A. Jackson, Esq.




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from April 1988 to February 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

To support her claims for higher ratings, the veteran 
testified at a hearing at the RO in October 2006.  The 
undersigned Veterans Law Judge of the Board presided.  During 
the hearing, the veteran submitted additional evidence and 
waived her right to have it initially considered by the RO.  
38 C.F.R. §§ 20.800, 20.1304(c) (2006).

In making various contentions during her hearing, the veteran 
also alleged that she suffers from ankle problems and 
depression secondary to her service-connected disabilities.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439 (1998).  According to a deferred rating decision issued 
in October 2005, so a year prior to the October 2006 hearing, 
she was to be told what she needed to do to file a formal 
claim for a right ankle disability (and/or for a right foot 
disability, that is, aside from the already service-connected 
residuals of the bunionectomy involving her right big toe 
specifically).  So the RO may have already since adjudicated 
this additional claim (and, as well, the claim for 
depression).  But if not, these additional claims 
are referred to the RO for appropriate development and 
consideration since the Board does not have jurisdiction to 
consider them in the first instance.  See 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, apprised of whose responsibility - 
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
her claims has been obtained.

2.  The veteran suffers from left knee pain status-post 
meniscal excision with arthritic changes; the range of motion 
in this knee is from 0 degrees of extension to 90 degrees of 
flexion; there are no objective clinical indications of 
subluxation or instability.

3.  The veteran suffers from right knee pain status post 
arthroscopic debridement with arthritic changes; the range of 
motion in this knee is from 0 degrees of extension to 90 
degrees of flexion; there are no objective clinical 
indications of subluxation or instability.

4.  The residuals of the veteran's right great toe 
bunionectomy involve no more than moderate symptoms; she 
complains of pain in this area, but she does not experience 
functional limitation or swelling.

5.  The veteran's left breast has not been significantly 
altered in size or form; the scar from her surgery is 
asymptomatic (clean, well-healed, etc.) and does not cause 
loss of function or undue sensitivity in this area; it 
measures no more than 4 centimeters by 1 centimeter.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2006).

2.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2006).

3.  The criteria are not met for a rating higher than 10 
percent for the residuals of the right great toe 
bunionectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276, 5280, 5284 (2006).

4.  The criteria are not met for a rating higher than 10 
percent for the residuals, including scar, of fibrocystic 
disease of the left breast.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.116 DC 7626 (2001 & 2006), § 
4.118 Diagnostic Codes 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  To the extent possible, the notice must be 
provided before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  See Pelegrini II, 18 Vet. App. at 121.  See, too, 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) (Mayfield III) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error); see, as well, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this particular case at hand, in February 2002 and 
December 2004 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate her claims for higher disability ratings, as 
well as what information and evidence she needed to submit, 
what information and evidence would be obtained by VA, and 
the need for her to advise VA of or submit any further 
evidence in her possession that pertains to the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes her 
service medical records (SMRs), VA outpatient treatment and 
examination reports, lay statements, and the hearing 
transcript.

The VCAA's provisions have been considered and complied with.  
There is no indication there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication there is any prejudice to her by the order 
of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against her claims for 
higher disability ratings (of already service-connected 
disabilities), any question as to appropriate downstream 
effective dates to be assigned is rendered moot.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Law and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

Left Knee Disability

The veteran underwent left knee surgery during service, 
following a slip and fall on a ship.  Her service medical 
records show an anterior cruciate ligament deficient left 
knee with chondromalacia and a complex posterior horn lateral 
meniscus tear, upon which a partial lateral meniscectomy was 
performed.

Upon establishing her entitlement to service connection for 
this disability, the veteran received a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, for 
subluxation or lateral instability.  There was an additional 
2.7 percent bilateral factor because of her service-connected 
right knee disability.  See 38 C.F.R. §§ 4.25 and 4.26, 
explaining how this computes.  When issuing the October 2005 
SSOC, DC 5010 - for traumatic arthritis, was also considered 
but there was no change in the 10 percent rating.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, 
substantiated by X-ray findings, will be rated under DC 5003 
as degenerative arthritis.  DC 5003, in turn, provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints involved 
- in this case, the rating criteria for limitation of the 
motion of the knee are found in DCs 5260 and 5261 for flexion 
and extension, respectively.  When, however, limitation of 
motion in the joint(s) involved is noncompensable, a 10 
percent rating is warranted nonetheless for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is assigned where the above is present, but with 
occasional incapacitating exacerbations.

DC 5260 provides that a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, and 
a 30 percent rating is warranted for flexion limited to 15 
degrees.

DC 5261 provides that a noncompensable rating is warranted 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees, a 20 
percent rating requires extension limited to 15 degrees, a 
30 percent rating requires extension limited to 20 degrees, a 
40 percent rating is assigned for extension limited to 30 
degrees, and a maximum 50 percent rating is assigned when 
extension is limited to 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
rating may be assigned where the resulting disability is 
slight.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, DC 5257.

VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a 
zero percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

Unfortunately, the medical evidence of record does not 
support the assignment of a rating higher than 10 percent for 
the veteran's left knee disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
subjective contentions regarding the severity of her 
disability cannot constitute competent medical evidence, 
except to the extent her allegations concern symptoms (such 
as pain, etc.) that are capable of lay observation.  38 
C.F.R. § 3.159(a)(1).

The relevant evidence for consideration includes the report 
of a VA orthopedic examination from February 2005.  The 
veteran's claims file was reviewed and pertinent medical and 
service history discussed.  She complained of pain and 
stiffness affecting her ability to function and she reported 
to her examination using a walker.  She described pain 
throughout her range of motion, but was capable of greater 
than full extension (to -10 degrees) and 90 degrees of 
flexion.  Without indication of a limitation of extension to 
15 degrees or a limitation of flexion to 30 degrees, a higher 
rating is not warranted for loss of range of motion under 
either DC 5260 or 5261.

Further, although the veteran is status post meniscectomy and 
reported experiencing locking in her left knee, there was no 
objective clinical confirmation of instability as her 
Lachman's, drawer, and McMurray tests were all negative.  X-
ray evidence addressed in the report did indicate 
hypertrophic changes were present along articular surfaces of 
the knee and spur-like prominences were noted on the 
posterior margin of the intercondylar eminence, but no fluid 
was noted.  This evidence suggests that arthritic changes are 
present and there is some associated pain and loss of 
range of motion - but unfortunately not to the extent 
required for a rating higher than the existing 10 percent.

A prior VA examination in June 2002 also addressed the 
veteran's orthopedic conditions.  The report from that 
examination took into account her pertinent service and 
medical history.  Her left knee was found to have no effusion 
and a full range of motion.  And, again, no ligamentous 
instability was indicated; her drawer, Lachman's, and 
McMurray tests were negative.  Concerning this, the examiner 
noted that "patient apprehension" made the Lachman's test 
difficult.  X-rays showed moderate degenerative changes in 
the left knee.  All of these symptoms are commensurate with 
the currently assigned 10 percent rating for x-ray confirmed 
arthritis with pain and a non-compensable level of limitation 
of motion.

Other relevant evidence of record includes physical therapy 
notes from March 2002 indicating that pain in the veteran's 
knee was affecting her physical therapy.  She described the 
extent of her pain as 7 out of 10 during rest and 10 out of 
10 after 1 hour of immobility.  She had slightly diminished 
strength in her quadriceps (3+/5), but again full range of 
motion in her left knee, albeit tender to palpation along the 
joint midline.  She was fully ambulatory, but had an antalgic 
gait when first standing as a result of her pain.  Other 
contemporaneous records indicate she used anti-inflammatory 
drugs to treat her pain.

A VA outpatient evaluation from April 2004 indicates the 
veteran was obese and had a waddling gait and mild valgus of 
the knees.  She could not heel toe walk or squat, but this 
report did not indicate whether that was due to her obesity 
or left knee disability.  Her knee extension was full, 
bilaterally, and her flexion was limited to 100 degrees on 
the left and to 110 degrees on the right.  There were signs 
of mild effusion, along with severe retropatellar crepitation 
in both knees.  The McMurray sign was again negative.  The 
veteran was prescribed ibuprofen and it was suggested she 
lose weight and wear a brace when active.  As with the other 
outpatient records, these records do not show a range of 
motion limited to 30 degrees of flexion or to 15 degrees of 
extension.  Further, there is no evidence of subluxation or 
instability.

A lay statement from G.B., received in March 2005, indicates 
the veteran has slowed down in her activities as the 
condition of her knees has progressively worsened over the 
years.  G.B. indicates the veteran calls on her for 
assistance with her daily routine, and she states that she 
has helped the veteran following a fall in her kitchen.  The 
veteran's inability to maintain a job is also noted.  G.B. 
opines that the veteran seems lethargic due to her use of 
pain medication and muscle relaxers.  Keep in mind, though, 
lay persons are only competent to provide probative evidence 
of observable events (e.g., visible symptoms, etc.).  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is to 
say, while the Board has no reason to doubt the sincerity of 
this person's remarks, these statements are insufficient to 
provide a basis for increasing the veteran's disability 
rating for her left knee in the absence of confirmatory 
objective clinical findings.  See Colvin, supra.

The veteran has contended through correspondence with the 
Board and through testimony during her October 2006 hearing 
that she suffers from chronic knee pain and stiffness making 
it difficult to sleep and get around during the day.  
She indicated in September 2004 correspondence that she 
requires a walker to ambulate.  Unfortunately, the results of 
her VA compensation examinations, as well as her numerous 
outpatient treatment records, do not show she has sufficient 
disability to warrant a higher rating.  At worst, she has 
maintained full extension in her left knee - to 0 degrees 
and, indeed, on one occasion even beyond to 
-10 degrees.  And her flexion - while considerably less than 
normal when most recently measured at 90 degrees (normal 
flexion is to 140 degrees, see 38 C.F.R. § 4.71, Plate II), 
still far exceeds the requirements for a rating higher than 
10 percent under DC 5260.  More importantly, this is true 
even taking into account her persistent pain and resultant 
discomfort.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In other words, even factoring in her pain and resulting 
discomfort, she still does not have sufficient limitation of 
motion (above and beyond that objectively shown) to warrant a 
rating higher than 10 percent under either DC 5260 for 
flexion or even 5261 for extension.

Consider also there is no objective clinical confirmation of 
instability or subluxation; indeed, several diagnostic tests 
(drawer, Lachman's, and McMurray's) specifically aimed at 
making this important determination have all been negative.

Right Knee Disability

In January 1998 the veteran underwent arthroscopic surgery to 
debride this knee.

The medical evidence in support of the veteran's right knee 
claim is essentially the same as that addressed above 
concerning her left knee.  An examination was conducted in 
February 2005, at which time her claims file was reviewed and 
pertinent service and medical history discussed.  She 
complained of limitation of daily activities and daily 
locking in her right knee.  She was using a walker on the day 
of her examination.  Her range of motion was from -10 degrees 
(i.e., beyond full) extension to 90 degrees of flexion.  So 
she did not have sufficient limitation in either direction to 
warrant a rating higher than 10 percent under DCs 5260 
and 5261.  In addition, no subluxation or instability was 
found in her right knee, so a higher rating under DC 5257 is 
not warranted either.  X-rays of this knee showed no acute 
bony injury or dislocations.  A smooth triangular bone 
density was noted above the medical tubercle of the 
intercondylar eminence of the tibia.  None of this evidence 
suggests a higher rating is warranted under any of the 
pertinent criteria for evaluating her right knee disability.

The veteran's June 2002 knee examination report shows that a 
10 percent rating is warranted for x-ray confirmed arthritic 
changes.  Her right knee range of motion was from 0 degrees 
of extension to 140 degrees of flexion.  This is completely 
normal (i.e. full extension and flexion).  See again 
38 C.F.R. § 4.71, Plate II.  Also, no ligamentous instability 
was indicated and she had no effusion.  The Lachman's test 
for the right knee was likewise affected by 
"patient apprehension" but was nonetheless negative, along 
with the drawer and McMurray tests.

Outpatient records from prior periods are also unremarkable, 
in that they do not show evidence that would invite 
consideration of a higher rating.  For example, a January 
2003 outpatient note indicates degenerative joint disease of 
the knees, but also indicates the veteran's obesity 
complicates this situation.  She did not want surgery at that 
time.  At her April 2004 knee evaluation she had full 
extension (meaning to 0 degrees) and 110 degrees of flexion 
in her right knee - again, despite her complaints of chronic 
pain, albeit with mild effusion.  The severe retropatellar 
crepitation, tenderness, and mediolateral patellar 
instability that were noted were reflective of the movement 
of the patella within the joint and not evidence of overall 
joint instability since the McMurray sign was again negative 
(not positive).  Taken as a whole, this evidence certainly 
indicates the veteran suffers from degenerative arthritis and 
chondromalacia patella in her right knee, but it does not 
show that a rating higher than 10 percent is warranted.

As with the prior claim concerning the left knee, the Board 
has considered functional limitation attributable to pain as 
this may affect the right knee.  See DeLuca, supra.  But 
there is no objective clinical indication of additional 
functional impairment - including additional limitation of 
motion above and beyond that objectively shown, either as a 
consequence of pain/painful motion, or even from premature 
fatigue, incoordination, etc.  That is to say, the veteran's 
range of motion so far exceeds the requirements for a higher 
rating that, even factoring in her pain and its resulting 
additional limitation does not provide a basis for increasing 
her rating under DeLuca.  Pain alone, in the absence of any 
confirmed additional limitation as a consequence of it, does 
not support a higher rating.



Residuals of Right Great Toe Bunionectomy

The veteran's service medical records show that she underwent 
a bunionectomy while in the military.  She is rated for the 
consequent residuals under DCs 5299-5284.  When an unlisted 
condition such as bunionectomy residuals is encountered, it 
is permissible to rate the disability under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are to be avoided, 
as is the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor are ratings assigned to organic 
diseases and injuries to be assigned by analogy to conditions 
of functional origin. 38 C.F.R. § 4.20.  Specifically, the 
condition affecting the veteran's big toe has been 
characterized as a moderately disabling foot injury under DC 
5284.

Foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  An even 
higher 40 percent rating requires actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The veteran underwent a VA orthopedic examination for her 
feet in February 2005.  The claims file was reviewed.  She 
indicated that the symptoms involving her feet were severely 
limiting her activities of daily living.  She reported 
experiencing pain and swelling at the site of her 
bunionectomy.  The examiner considered pain to be the major 
functional impact of the veteran's toe disability.  A brace 
on the ankle was noted, but this did not add to the severity 
of her condition because the examiner specifically noted that 
it was unrelated to the veteran's toe.  The examination 
report notes a right toe fused at the metatarsophalangeal 
joint, with pain at the distal interphalangeal joint of the 
right great toe.  An X-ray from the same month shows post-
bunionectomy status of the right foot with a mild hallux 
valgus deformity, mild hypertrophic changes in the first 
metatarsophalangeal joint and no other significant 
abnormality.  There was no malunion or nonunion of bones, and 
no indication that the status of the veteran's first 
metatarsophalangeal joint was causing anything more than a 
moderate impairment.

Entitlement to a higher evaluation for the veteran's 
bunionectomy residuals was not shown by her June 2002 VA 
examination either.  The report from this examination shows 
her pertinent history was discussed.  She complained of pain 
in the area where a pin was inserted.  An incision scar was 
noted, along with mild calluses on the plantar surface of the 
first metatarsal.  No skin breakdown was indicated.  She was 
described as having a flexible flatfoot with no hindfoot 
deformity.  X-rays showed indications of prior surgery with 
good alignment and healing.  Her main problem at the time was 
intermittent pain.  While pain was indicated, the overall 
good alignment and healing of her right great toe shows that 
her residuals are best characterized as - at worst - 
moderately disabling.

VA outpatient records include a clinical evaluation of the 
veteran's right foot in February 2003, when she was found to 
have diminished pulse in her feet and pain upon range of 
motion of the first metatarsophalangeal joint, but no 
crepitus.  Orthotics were recommended, but there was no 
indication she was more than moderately impaired by her foot 
disability.

A supporting letter from G.B. discusses the loss of 
functioning that all of the veteran's health conditions have 
caused.  But even considering the lay observations of the 
veteran and her friend, the evidence of record demonstrates 
that a moderate characterization of her right great toe 
bunionectomy residuals is appropriate.  The probative medical 
evidence shows her right foot (big toe in particular) has 
healed relatively well since her surgery.  The degenerative 
changes in her ankles have not been attributable to the 
disability involving her right big toe.  So this, in turn, 
cannot be used as grounds for increasing the rating for her 
right big toe.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical opinion, the extent of the veteran's 
symptoms that are attributable to service-related causes from 
those that are not).

The Board has considered, as well, whether the veteran would 
be entitled to a higher rating under other diagnostic codes.  
For example, a mild hallux valgus deformity was noted in the 
report of her February 2005 examination.  However, under 
38 C.F.R. § 4.71a, DC 5280, the most she would be entitled to 
is a 10 percent evaluation, which is no greater than the 
rating currently assigned.  The June 2004 VA examination 
report notes the presence of flatfoot (pes planus), but this 
condition is considered flexible and there is no indication 
of resulting marked deformity, swelling, and increased pain 
with use.  While calluses are noted, the criteria for a 
20 percent evaluation under 38 C.F.R. § 4.71a, DC 5276, are 
generally not approximated.

As with the veteran's knees, the Board has considered the 
factors enunciated in De Luca, supra.  She did complain of 
flare ups during her February 2002 VA examination, but the 
examiner specifically indicated this did not cause additional 
limitation.  And as mentioned, while there is evidence of 
lingering pain as a residual of her bunionectomy, there is no 
competent medical evidence showing the pain has caused 
additional functional limitation above and beyond that 
contemplated by her current rating.  As such, even when 
considering DeLuca, a higher rating for her bunionectomy 
residuals is not warranted.

Residuals - Including a Scar, of the Left Breast Surgery

The veteran's service medical records are significant in that 
they show she underwent surgery in March 1990 for aspiration 
of a cyst on her left breast.  Her current 10 percent rating 
is under 38 C.F.R. § 4.116, DC 7626 and § 4.118, DC 7804 
(2006).

According to 38 C.F.R. § 4.116, DC 7626, a noncompensable (0 
percent) rating is assigned following wide local excision 
without significant alteration of the size of the form of the 
breast.  A rating of 30 percent is warranted following simple 
mastectomy or wide local excision of one breast with 
significant alteration of size or form.  The Note to 
Diagnostic Code 7626 indicates:  "wide local excision" 
(including partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy) means removal of a portion 
of the breast tissue; and "simple (or total) mastectomy" 
means removal of all of the breast tissue, nipple, and a 
small portion of the overlying skin, but lymph nodes and 
muscles are left intact.  


The regulations pertaining to breast surgery residuals were 
changed during the pendency of this claim.  However, based on 
the facts of this claim, these changes are either not 
substantive in form or not applicable.  See 38 C.F.R. 
§ 3.350, § 4.116 Note 2, and DC 7626 (2001); cf. 38 C.F.R. 
§ 3.350(a), § 4.116 Note 2, and DC 7626 (2006).

The Board also notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders - including residual scars, were revised 
effective August 30, 2002.  Schedule for Rating Disabilities; 
The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) [codified at 38 
C.F.R. § 4.118 (2006)].

VA's General Counsel has held that where a governing law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  See, too, 38 C.F.R. 
§ 3.114.  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.  The veteran was provided 
notice of these changes in the October 2005 SSOC, which 
reflects that the RO has evaluated her service-connected 
surgical scars under both the old and new versions of the 
criteria.

Effective prior to August 30, 2002, under 38 C.F.R. § 4.118, 
scars that were superficial and painful on examination were 
rated at 10 percent under DC 7804.  38 C.F.R. § 4.118, DC 
7804 (2001).  Scars were also rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2001).

As alluded to, with respect to the specific criteria at 
issue, there is not a substantial difference between the old 
and revised standards.  Under the criteria effective since 
August 30, 2002, a scar that is superficial and painful on 
examination is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The assigned rating for such a condition is 10 
percent.  38 C.F.R. § 4.118, DC 7804 (2006).

Scars may continue to also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2006).

After reviewing the evidence, the Board believes the current 
disability picture resulting from the veteran's surgical 
scars of the left breast does not meet or approximate the 
requirements for an increased rating under the old or new 
criteria.

There is no indication the veteran currently suffers from any 
detectable disease of the left breast.  A mammogram in 
February 2005 was negative.  At a February 2005 VA 
examination, the claims file was reviewed and pertinent 
medical and service history discussed.  She contended that 
she had a left breast mass removed by a private physician in 
1994, but the report noted there was no record of this.  
In any event, her breasts were described as normal - showing 
no signs of discharge, bleeding, or skin changes.  There also 
was no indication that her left breast scar was significant; 
it did not result in any alteration of size or form of this 
breast.  Nor was there any objective clinical evidence this 
scar was unstable or painful on objective examination.

As far as the residual scar, itself, is concerned, the 
veteran then underwent a VA scar examination in January 2006.  
Her medical history was discussed.  She complained that her 
scar was sore most of the time and associated with swelling.  
She said that pain associated with this scar was between 6 
and 8 out of 10.  The scar was noted to be 4 x 1 centimeter, 
with mild pain in the surrounding tissue to palpation, but no 
underlying adherence to tissue.  The scar was not considered 
atrophic, shiny, scaly, unstable, deep or depressed.  
Inflammation, edema, or keloid was also not found and no 
gross distortion, asymmetry, or induration was observed.  The 
examiner specifically stated there was no limitation of 
motion or function caused by the scar.  He then indicated 
there was at most mild tenderness in the scar to palpation, 
and that the overall severity of the scar was also mild.  
Based upon this evidence, and analogizing the tenderness 
described to pain, the veteran could be considered to have a 
superficial scar that is painful on examination.  But even 
so, this at most warrants a 10 percent rating under DC 7804, 
which she already has.

The Board has considered rating the veteran's scar under 
other potentially applicable criteria such as 38 C.F.R. 
§ 4.118, DCs 7803 and 7805.  But there is no indication the 
scar is unstable or limits the functioning of any part of the 
veteran's body, to include her left breast.  Therefore, these 
criteria are not for consideration.

In summary, the Board has evaluated the veteran's claims 
under all applicable criteria and found that the evidence 
shown does not nearly approximate the criteria for the next 
higher evaluation.  Therefore, an increased rating is not 
warranted for any of the aforementioned claims.  38 C.F.R. 
§ 4.7.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that her service-connected disabilities 
at issue have caused marked interference with employment, 
meaning above and beyond that contemplated by her current 
schedular ratings, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all of the above reasons and bases, the Board concludes 
that the claims for increase must be denied because the 
preponderance of the evidence is against each of the 
veteran's claims, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

The claim for a rating higher than 10 percent for a left knee 
disability is denied.

The claim for a rating higher than 10 percent for a right 
knee disability is denied.

The claim for a rating higher than 10 percent for 
postoperative residuals of a right great toe bunionectomy is 
denied.

The claim for a rating higher than 10 percent for residuals 
- including a scar, of fibrocystic disease of the left 
breast is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


